                   Case 5:17-cr-00124-EJD Document 134 Filed 03/22/21 Page 1 of 1




                                       UNITED STATES DISTRICT COURT

                                     NORTHERN DISTRICT OF CALIFORNIA

                                             CRIMINAL MINUTES

Date: March 22, 2021                   Time: 2:18-3:03 pm                  Judge: Edward J. Davila
                                       Total Time: 45 Mins.
Case No.: 17-cr-00124-EJD- Case Name: UNITED STATES v. Jose Tomas-Silva(P)(NC)
1

Attorney for Plaintiff: Maia Perez

Attorney for Defendant: Severa Keith


 Deputy Clerk: Adriana M. Kratzmann                         Court Reporter: Irene Rodriguez

 Interpreter: Adele Negro (Spanish) for                     Probation Officer: Karen Mar
 victim


                                        PROCEEDINGS – SENTENCING
                                    IN-COURT via AT&T Telephone Conference

Defendant is present and out of custody. Hearing held.
Defense counsel informed the Court that additional time was necessary to investigate verification of
employment of defendant as reference in paragraph 73 of the pre-sentence report.
The Court heard from two of the victims, one utilized the Spanish interpreter.
The Court continued the Sentencing hearing to May 24, 2021 at 1:30 p.m. The Court set a deadline of
May 17, 2021 for filing of a supplemental sentencing memorandum only to address Paragraph 73 of the
pre-sentence report.

CASE CONTINUED TO: May 24, 2021 1:30 P.M. for Sentencing hearing.




                                                                                              Adriana M. Kratzmann
    P/NP: Present, Not Present
                                                                                                  Courtroom Deputy
    C/NC: Custody, Not in Custody
                                                                                                     Original: Efiled
    I: Interpreter
                                                                                                                CC:
